The minutes of the trial court show that the sheriff made proclamation of the election to be held for a special judge, made necessary by the failure of the regular judge to appear; also the names of the attorneys participating in said election; also that Hon. Huffmaster received a majority of the votes and was declared elected; that he took the oath of office; that he presided at the trial of this case; that no objection was made by appellant to his so sitting; that no complaint was made in the court a quo of the minute entry referred to. If there was any ground for complaint at the minute entry, with which we are not in accord, we would be constrained to hold that the accused waived objection thereto. Our statute provides that the accused may waive anything except trial by jury in a felony case. The testimony, wholly aside from that now argued as objectionable, was amply sufficient to support the judgment.
The motion for rehearing is overruled.
Overruled. *Page 535